Citation Nr: 1131714	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for scar on left scapula, residual of shrapnel wound, currently evaluated as 0 percent disabling.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had service as member of the Recognized Guerillas from May 1945 to September 1945, and with the Regular Philippine Army from September 1945 to May 1946.

This matter came to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2007 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears from documentation in the Veteran's claims file that the original claims file was lost subsequent to the Board's February 2007 remand.  The claims file now before the Board is a rebuilt file.  Efforts to locate additional volumes have been futile and the RO had been informed by the AMC that the other volumes have not been located.  However, the February 2007 Board remand references a December 2004 VA examination and a June 2005 private treatment record from Constante F. Parayno, M.D.  It is not clear whether efforts were made to obtain copies of these files from the appropriate VA medical facility or from Dr. Parayno.  

Additionally, any available RO copies of its March 2005 rating decision, statement of the case, and any additional supplemental statements of the case should be associated with the Veteran's claims file.  

The Board also notes that attempts to ascertain the Veteran's current whereabouts have not been successful.  The Veteran did not report for a VA examination directed by the prior Board remand.  In the event the Veteran has subsequently been located, affording him an opportunity for another examination would be appropriate given that the claims file must be returned to the RO for the other actions outlined above. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take steps (and document such actions) to locate and associate with the claims file any available copies of the report of the Veteran's December 2004 VA examination, the March 2005 rating decision, the statement of the case and any supplemental statement(s) of the case

2.  The RO should attempt to contact Constante F. Parayno, M.D. and request copies of the June 2005 treatment record (any any other pertinent records this examiner may have. 

3.  If the Veteran has been located, then the Veteran should then be scheduled for a VA examination to determine the current severity of his service-connected scar.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should clearly report all examination findings to allow for application of VA rating criteria for scars, including whether the scar is superficial, tender, unstable, linear/nonlinear, painful and/or whether it results in limitation of motion (if so, the degree of limitation should be reported).

4.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and determine if the claim can be granted.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



